Citation Nr: 1641405	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  12-17 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable initial disability rating for bilateral pes planus and small plantar spurs, left foot, degenerative changes of the second metatarsal joint and talonavicular joint, prior to February 22, 2016.

2.  Entitlement to a compensable initial disability rating for status-post right fifth finger proximal interphalangeal joint fracture with flexion deformity and ankylosis.

3.  Entitlement to a compensable initial disability rating for right foot plantar fasciitis.

4.  Entitlement to a compensable initial disability rating for left foot plantar fasciitis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 through October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston- Salem, North Carolina.  The Veteran has perfected an appeal in which he asserted entitlement to higher initial disability ratings for the disabilities identified above.

The Veteran's testimony was received during a May 2015 video conference hearing.  A transcript of that testimony is associated with the record.

The Board remanded this matter in July 2015 for further development, to include:  obtaining records for additional treatment received by the Veteran since 2010; arranging the Veteran to undergo VA examinations of his right fifth finger and feet; and, readjudication of the issues on appeal by the agency of original jurisdiction (AOJ).

During development, the Appeals Management Center (AMC) in Washington, D.C. issued a March 2016 rating decision in which it awarded a higher 30 percent disability rating for the Veteran's bilateral  pes planus, effective from February 22, 2016.  In a statement received later that month, the Veteran indicates satisfaction with the assigned 30 percent disability rating; however, asserts that the higher 30 percent disability rating should date back to July 15, 2010 (the date on which he initially sought appeal), or alternatively, November 1, 2009 (the first day after his separation from service).  In effect, the Veteran asserts in relation to the issue concerning pes planus that he is entitled to a compensable initial disability rating prior to February 22, 2016.  The issue is characterized accordingly on the title page of this remand.

The development ordered in the Board's previous remand has been performed; however, for reasons discussed below, still additional development is required in this case.

The issues of the Veteran's entitlement to an increased disability rating for right knee patellar tendon strain with patellofemoral syndrome, rated currently as 10 percent disabling, and for left knee patellar tendon strain with patellofemoral syndrome, also rated currently as 10 percent disabling, have been raised by the record by the Veteran's May 2015 Board hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

During the May 2015 video conference hearing, the Veteran testified that he was receiving ongoing medical treatment for his disabilities at Dwight D. Eisenhower Army Medical Center at Fort Gordon, Georgia.  Indeed, the claims file contains records for treatment received by the Veteran at that facility through May 2015.

In conjunction with the above, the Veteran provided a signed VA 21-4142 release for Dwight D. Eisenhower Army Medical Center in February 2016.  Records in the claims file indicate that the RO forwarded the signed release request to that facility.  In April 2016, however, the request was denied on the basis that the facility is a Federal non-private treatment facility.  Notably, the response instructs the RO to seek out the requested treatment records "via the traditional process."  Apparently, no follow-up efforts to obtain those records have been made.

By submitting the February 2016 signed release, the Veteran appears to be reporting that he has received additional pertinent treatment since May 2015 at Dwight D. Eisenhower Army Medical Center.  Under 38 C.F.R. § 3.159(c)(2), VA is under a strict duty to "make as many requests as are necessary to obtain relevant records from a Federal department or agency" until such time as VA determines that such records either do not exist, or, that such efforts are futile.  Under the circumstances, VA must make efforts to obtain the records for treatment received by the Veteran since May 2015 at Dwight D. Eisenhower Army Medical Center.  38 C.F.R. § 3.159(c)(2).

The Veteran testified also that he has received private treatment for his feet at an unidentified sports medicine clinic in Augusta, Georgia.  His testimony at the time suggested that he was referred to that clinic by VA on a fee basis.  Contrary to that understanding, however, VA received in February 2016 a copy of a June 2014 medical bill for treatment and x-rays received by the Veteran at Augusta Orthopedic and Sports Medicine Specialists.  The bill indicates that the fee for such treatment was paid at least in part by the Veteran's private insurance; hence, it appears from the record that the Veteran was not referred to that facility on a fee basis.  Under the circumstances, the records for treatment received by the Veteran at that private facility are not likely to be contained in the Federal treatment records from Dwight D. Eisenhower Army Medical Center.  As such, VA must also make efforts to obtain the records for the Veteran's treatment at Augusta Orthopedic and Sports Medicine Specialists.  38 C.F.R. § 3.159(c)(1).

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to identify private or VA treatment providers who have rendered treatment for his right fifth finger and his feet since May 2015.  VA must then also make efforts to obtain the records for any additional treatment that is identified by the Veteran.  38 C.F.R. § 3.159.





Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to the disabilities in his right fifth finger and his feet since May 2015, and if so, assist him in obtaining it.  Relevant VA and other Federal treatment records dated from May 2015 through the present should also be associated with the record.

2.  Obtain the records for Federal treatment received by the Veteran at Dwight D. Eisenhower Army Medical Center since May 2015, and also, for any private treatment received by him at Augusta Orthopedic and Sports Medicine Specialists.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

3.  After completion of the above development, the issues on appeal should be readjudicated.  If any benefit sought is not granted, furnish the Veteran and his representative with an SSOC addressing those issues and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







